J-E03011-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

EUGENE LAMONT DAVIS

                            Appellant                No. 1440 EDA 2015


                      Appeal from the Order April 13, 2015
              in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0009685-2014


BEFORE: BENDER, P.J.E., BOWES, J., PANELLA, J., LAZARUS, J., OTT, J.,
        STABILE, J., DUBOW, J., MOULTON, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                        FILED SEPTEMBER 19, 2017

       Appellant, Eugene Lamont Davis, appeals from the order entered April

13, 2015, denying his motion to dismiss which asserted a violation of

Pennsylvania’s compulsory joinder rule. See 18 Pa.C.S. § 110. We affirm.

       We derive the following statement of facts and procedural background

of this case from the trial court’s opinion and the record. See Trial Ct. Op.

8/19/2015, at 1-2.

             [In March 2014], Philadelphia[1] Police Officers [], in a
       marked patrol vehicle, observed [Appellant] driving a vehicle
       with tinted windows at a high rate of speed and disregarding a
       stop sign. The officers attempted to stop [Appellant’s] vehicle
       by operating their lights and sirens. [Appellant] allegedly failed
____________________________________________


1
  Philadelphia is the First Judicial District of Pennsylvania.   42 Pa.C.S. §
901(a).



                                           -1-
J-E03011-16


       to pull over for several blocks. During the pursuit, [Appellant]
       allegedly sped through two steady red lights and two additional
       stop signs, causing another vehicle to swerve out of the way.
       [Appellant] was arrested and was charged with driving under the
       influence [(“DUI”)] (75 Pa.C.S. § 3802) fleeing and eluding
       police (18 Pa.C.S. § 3733), and recklessly endangering another
       person [(“REAP”)] (18 Pa.C.S. § 2705). Appellant was also
       issued traffic citations under the [] Vehicle Code.2

              [In May 2014], [Appellant] was found guilty in absentia on
       all four traffic offenses [] [in] the [Philadelphia] Municipal Court -
       Traffic Division. The DUI charge was listed in the [General]
       Division of the Municipal Court for disposition. A preliminary
       hearing was held[], and [Appellant] was bound over for trial [in
       the Court of Common Pleas] on all charges. [] [In February
       2015, Appellant argued a motion to dismiss the remaining
       charges before the court, asserting that subsection (1)(ii) of 18
       Pa.C.S. § 110, known as the compulsory joinder rule, barred his
       subsequent prosecution.          See Notes of Testimony (N.T.),
       2/19/2015, at 4.           Appellant argued that dismissal was
       appropriate because the multiple charges filed against him arose
       from the same criminal episode, occurred within the same
       judicial district, and the Commonwealth was aware of the
       charges when it prosecuted him for the summary offenses. Id.
       at 4-11.] [In April 2015], this court denied [Appellant’s] motion
       to dismiss. [Appellant] filed a notice of appeal[3] [in May 2015.
       No 1925(b) statement was ordered.]

Id. at 1-2 (unnecessary capitalization and some footnotes omitted).

       The trial court filed an opinion in August 2015.       In June 2016, this

Court issued a memorandum opinion affirming the trial court.             Appellant
____________________________________________


2
 [Appellant] received [] citations for driving without a license [], reckless
driving [], disregarding a red signal [], and illegal sunscreen []. [75 Pa.C.S.
§§ 1501(a), 3736(a), 311(a)(3)(i), and 4524(e)(1), respectively.]
3
  As Section 110 “embodies the same basic purposes as those underlying the
double jeopardy clauses, the interlocutory appealability of double jeopardy
claims has been applied to claims based on Section 110.” Commonwealth
v. Bracaielly, 658 A.2d 755, 759-760 (Pa. 1995).



                                           -2-
J-E03011-16


petitioned this Court for en banc reconsideration, which was granted in

August 2016.

       Appellant raises the following claim for our review:

       1. Did not the lower court err in denying [A]ppellant’s motion to
          dismiss pursuant to 18 Pa.C.S. § 110 in that: (i) [Appellant]
          was found guilty in Philadelphia Municipal Court’s Traffic
          Division on four traffic citations; (ii) the Traffic Division
          prosecutions were based upon the same criminal conduct
          and/or [a]rose from the same criminal episode as the instant
          criminal charges; (iii) the Commonwealth was aware of the
          instant charges before the commencement of the trial on the
          former charges; and, (iv) these instant charges occurred
          within the same judicial district as the former prosecutions in
          the Philadelphia Municipal Court’s Traffic Division?

Substituted Brief for Appellant, at 3.

       This Court addressed the compulsory joinder rule in our recent

decision, Commonwealth v. Perfetto, --- A.3d --- (Pa. Super. 2017) (en

banc).4    The Perfetto Court held that jurisdiction is no longer an express

element of the four-prong compulsory joinder test; rather, a court must

consider whether all charges occurred within the same judicial district.

Perfetto, --- A.3d ---, *21 (Pa. Super. 2017) (en banc).        The Perfetto

Court also held that jurisdiction is implicit in any compulsory joinder

analysis, and in judicial districts with an open traffic court, summary traffic

offenses may be disposed of in a single proceeding in the traffic court, which
____________________________________________


4
  A claim regarding compulsory joinder pursuant to 18 Pa.C.S. § 110 raises a
question of law reviewed under a de novo standard of review and a plenary
scope of review. See Commonwealth v. Fithian, 961 A.2d 66, 71 n.4 (Pa.
2008).



                                           -3-
J-E03011-16


has exclusive jurisdiction to hear it, without violating the compulsory joinder

rule. Id. at *12-14. Further, the Court observed that in the unique context

of Philadelphia, the Supreme Court of Pennsylvania has allocated disposition

of summary traffic offenses solely to the Philadelphia Municipal Court Traffic

Division.   Id. at *16-21.     As such, the court concluded that Title 75

summary offense must be disposed of in a proceeding in the Philadelphia

Municipal Court Traffic Division and that a separate proceeding must be held

for the remaining, higher offenses. Id. at *18.

      Applying the Perfetto holding to the case sub judice, Appellant’s

subsequent prosecution is not subject to dismissal under compulsory joinder,

as Appellant’s prior summary traffic offenses were adjudicated in the

Municipal Court Traffic Division.     The trial court’s denial was proper.

Accordingly, we affirm.

      Order affirmed.

      P.J.E. Bender, and Judges Bowes, Panella, Ott, and Stabile

       join the memorandum.

      Judges Lazarus, Dubow, and Moulton concur in the result.




                                     -4-
J-E03011-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2017




                          -5-